 272DECISIONSOF NATIONALLABOR RELATIONS BOARDAnaconda Wire and Cable Company and Local UnionNos. 1543,983, 2224,and 1000,International Brother-hoodofElectricalWorkers,AFL-CIO.Cases38-CA-639, 38-CA-670, 38-CA-671, and 38-CA-672May 1, 1970DECISION AND ORDERBY MEMBERSFANNING, BROWN, ANDJENKINSOn December 10, 1969, Trial Examiner Robert Cohnissued his Decision in the above-entitled proceeding,finding that Respondent had not violated the Act asalleged in the complaint and recommending that thecomplaint be dismissed in its entirety, as set forth inthe attached Trial Examiner's Decision. Thereafter, theGeneral Counsel and the Charging Party filed exceptionsto the Trial Examiner's Decision and briefs in supportthereof, and the Respondent filed a brief in answerto the exceptions and brief of the General Counsel.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the NationalLabor Relations Board has delegated its powers in con-nection with this case to a three-member panel.The Board has reviewed the rulings of the Trial Exam-inermade at the hearing and finds that no prejudicialerror was committed. The rulings are hereby affirmed.The Board has considered the Trial Examiner's Decision,the exceptions, briefs, and the entire record in thiscase, and hereby adopts the findings, conclusions, andrecommendations of the Trial Examiner only to theextent consistent herewith.The facts are not substantially in dispute, and areset forth fully by the Trial Examiner. Each of theCharging Parties' represents one of four distinct bargain-ing units atfour of the Respondent's plants,. at Marion,Indiana;Muskegon, Michigan; Sycamore, Illinois; andWatkinsville, Georgia. They were engaged in joint negoti-ation of new contracts during which period an economicstrike occurred at each plant, all of which were ultimatelyresolved by separate strike settlement agreements.The Union had requested a provision concerning theincentive plan at each plant to satisfy the demandsof the membership prior to thesigningof the strikesettlementagreements.In the course of the discussionswhich ultimately resultedin settlement, the union repre-sentative, Lucas, stated that he thought that inclusionof language in the contract "describing an incentiveplan . . . like Marion, except that the Marion one isnot complete" would be acceptable. The Company stateditwould require many weeks to prepare the information,and it was agreed,on suggestionof the RespondentVice President Leader, that in order not to delay settle-ment of the strike the Respondent would reduce theexisting incentive plans to writing after the strike wasover and present them to the Union for approval. Eachof the written strikesettlement agreementscontainedthe following provision respecting this matter:'The Local Unionsare herein referredto collectively as the UnionAs soon as practicable after the employees returnto work, the Company will prepare a memoranduminwhich it will reduce to writing the incentiveplan in effect at the time of the strike and willmeet with the Union Representative to discuss suchmemo and include this as an addendum to thelabor agreement.The agreement at Sycamore included, in addition, ahandwritten note that this description of the plan wasto provide for arbitration.Pursuant to the agreement, a union representative,industrial engineer Zalusky, met with a company repre-sentative, industrial engineerMaher, on five occasionsbetween November 1968 and March 4, 1969. It is clearfrom the record, and the Trial Examiner found, thatwhen Zalusky asked questions of Maher at their variousmeetings,Maher responded mostly in general terms.For example, when Zalusky asked how much bonusopportunity was being built into the machine controlledelements,Maher responded merely that it would varybetween the machines and with the type of operation.A similar exchange occurred with relation to the bonusopportunity data.It is clear from the above summary of the factsthat the parties agreed to continue the existing incentiveplan at each plant, but a dispute arose as to whetherthey agreed as to the nature of the description to beincluded in the contracts. It is apparent, however, contra-ry to the Trial Examiner's view, that the parties didagree that the Respondent's descriptions would be sub-ject to negotiations with the Union,but there was noagreement that they were to be limited solely to theprecise form or language contained in the Marioncon-tract.Not only did Vice President Leader propose, topresent the "writeups" to the Union for approval accord-ing to the Trial Examiner's findings, but the strike settle-ment agreements provided specifically for discussionof such memoranda. A provision for such discussionwould have little meaning if the description were tobe left to the company's unilateral, final decision. How-ever, there is also no basis for finding that the agreementof the parties was intended to mean that all detailsof the plans were to be included in the description,as sought by the Union.'As we can only conclude that there was no agreementon the extent of the details to be included, but ratherthat was a matter for discussion and negotiation betweenthem, we find no obligation on the part of the Respondentto include any specific details in the descriptions. Accord-ingly, the failure to comply with the Union's requestswas not violative of the' Act unless the Respondentacted in this fashion in order to avoid reaching agree-ment. There is no indication in the record that theRespondent had such an unlawful motive. Therefore,2In view of the agreement of the parties to negotiate concerningthememoranda to be appended, we need not consider the GeneralCounsel's contention that the Respondent, merely by agreeing to continuethe existing plans, would be under a statutory duty to include a fullydetailed description of such plans in the contracts182 NLRB No. 35 ANACONDAWIRE ANDCABLE CO.we adopt the Trial Examiner's recommendation thatthis allegation of the complaint be dismissed.With respect to the Union's request for information,a different situation exists. There is no dispute concerningthe general principles applicable, but there is disagree-ment as to whether the Respondent had satisfied itsobligation.Thus, all parties agree that incentives area mandatory subject of bargaining and that the Respond-ent has a statutory duty to supply relevant informationfor the purposes of bargaining or administering a con-tract.Of course, a Union may waive its right to suchinformaiton,but such a waiver will be found only whereestablished by clear and unequivocal evidence.We have already found above that the Trial Examinererroneously deemed the discussions concerning the mem-oranda not to be negotiations. Further, unlike the TrialExaminer, we find no basis for concluding that theUnion waived its right to such information in the instantcase or contractually limited the information to whichitwould be entitled, for, nothing contained in the strikesettlement agreements or in the discussions precedingthem is indicative of any such intention.3 Nor do weunderstand the Respondent to argue that there wassuch a limitation or waiver. Rather, we construe theRespondent'sposition as being solely that no properrequestwas made for incentive information and, inany event, the Trial Examiner correctly found that theRespondent provided sufficient data to satisfy its obliga-tion.We find no merit in the Respondent's contentions.Itisquite clear the the Union's representativesrequested specific information concerning the operationof the plan, during the course of the discussions, forpurposes of working out the written description, andthe Trial Examiner so found. But, there is no basisin the record for finding that this information was sup-plied at' any time before the discussions of Zalu'skyandMaher,and it is clear that during the meetingswith Maher, Zalusky askedquestionswhich were metby uninformativeresponses.Further, the Union's writtenrequest for information concerning the "earnings oppor-tunity" for purposes of the discussions received nodirect response and the particular, data were not forth-coming. It is not sufficient, contrary to the Trial Examin-er's conclusion, that "rate sheets" were posted at eachwork station and the employees were briefed by supervi-sory personnel and/or the plant's industrial engineer,atwhich time a union representative could be present,with regard to the method of calculating the operator'srate.4 Furthermore, the Trial Examiner's statement that"the written data is available to the Union upon request"isnot sustained by the Respondent's conduct as estab-lished by the evidence, since Respondent in fact refusedto supply it in any form.Since the parties agreed merely to negotiate concerningthe language to be appended to the contract, the Union's3See,e g,N L R B v Acme Industrial Co ,385 U S 432, affg150 NLRB 1463,The PressCompany,Inc,121 NLRB 976, 978°See, e g,Weber Veneer & Plywood Company,161NLRB 1054,1056, cfZenith RadioCorporation,177 NLRB No 30 (TXD),Northwest-ernPublishing Company, 144 NLRB 1069, 1071, 1083,Ingalls Shipbuild-ing Corporation,143 NLRB 712, 717273right to information rests on the statute rather thanon contractual interpretation.5 There is no doubt aboutthe fact that the information requested related to theincentive plan and how it worked and that this, inturn, was at least potentially relevant to the administra-tionand further negotiation of the contract i' TheRespondent contends that the information was soughtfor inclusion in the memorandum, but the Union's rightto the information would not vary with whether ornot, at the same time, it also made demands whichtheEmployer could lawfully refuse to entertain.7 Itiswell settled that wage and related data pertainingto the employees in the bargaining unit are presumptivelyrelevant to the administration or negotiation of a contractbecause such data concerns the core of the employer-employee relationship."These principles are equally applicable here. Thisissowithout regard to the accuracy of the Union'scontention herein that such data must be incorporatedinto the written description of the plan. For it is entitledto determine, by examination of the relevant information,what details it wished to request be included, and itis entirely possible that upon such examination the Unionmight agree that more detail would not be desirable."For the above reasons, we find that Respondent violat-ed Section 8(a)(5) by failing to supply the Union withrequested information which was pertinent to the negotia-tion of the language to be incorporated in the descriptionsof the incentive 'wage plans and to the administrationof the collective-bargaining agreements. iiiTHE REMEDYHaving found that the Respondent has engaged inunfair, labor practices violative of Section 8(a)(5) ofthe Act, we'shall order that it cease and desist therefromand'take certain affirmative action designed to effectuatethe policies'of the Act.Having found that the Respondent refused the Union'srequest for disclosure of incentive wage plan data whichTherefore, contraryto the Trial Examiner,theGeneral Counseldid not havethe burden of establishing an agreementto supply theinformation soughtIn agreeingwith the TrialExaminer that there is no merit in thecontention that the resolution of the issues should be left to arbitration,we rely on thereasons setforth byhim but rely,in addition, uponour conclusionthat no question of contract interpretaion is involvedSee, e g,N LR B v AcmeIndustrialCo , supra,TimkenRollerBearing Co,138NLRB15,enfd325 F 2d 746 (C.A 6) In thisconnection we note that the terms of the strike settlement agreementsproviding for discussions of a description of the incentive plans tobe appended to the collective-bargaining contracts at each plant, inconnectionwithwhich discussions the information was sought, arenot themselves clearly subject to any existing contractual arbitrationclauses"See, e g,N L R B v AcmeIndustrialCo , supra,cfCowlesCommunications,Inc ,172 NLRB No 204,Weber Veneer and PlywoodCompany,supra,1055-56Cf ,P R Mallory & Co , Inc ,171NLRB No 68,enfd411F 2d 948 (C A 7)"N L R B v Curtiss-Wright Corporation, Wright Aeronautical Divi-sion, 347 F 2d 61, 69 (C A 3), enfg 145 NLRB 152Cf,N LR B vAcmeIndustrialCo , supraCf ,BFRBroadcastingCorporation dibla Radio Station WLOL,181 NLRB No 77 274DECISIONSOF NATIONALLABOR RELATIONS BOARDwas sought for the purpose of administering the collec-tive-bargaining agreement,we shall order that theRespondent furnish the Union with information as tothe incentive wage plan in effect at the time of thestrike at Respondent's plants in 1968, relevant and neces-sary to assist the Union in the appraising of grievancesto which the incentive wage information relates.ORDERPursuant to Section 10(c) of the National Labor Rela-tionsAct, as amended, the National Labor RelationsBoard hereby orders that the Respondent, AnacondaWire and Cable Company, Sycamore, Illinois; Marion,Indiana;Watkinsville,Georgia; and Muskegon, Michi-gan, its officers, agents, successors, and assigns, shall:1.Cease and desist from:(a) Refusing to bargain collectively with Local UnionNos. 1543, 983, 2224, and 1000, International Brother-hood of ElectricalWorkers, AFL-CIO, as exclusivebargaining representatives of all employees in theappropriate collective-bargaining units by failing andrefusing to furnish them with relevant incentive wagedata regarding unit employees for its use in bargainingfor and administering the collective-bargaining contracts.(b) In any like or related manner interfering withthe efforts of the Union to bargain collectively withit on behalf of the employees in the appropriate units.2.Take the following affirmative action which is nec-essary to effectuate the policies of the Act:(a)Furnish to Local Union Nos. 1543, 983, 1000,and 2224 as exclusive bargaining representatives of allemployees in the following appropriate collective-bar-gaining units, respectively,incentivewage plan dataregarding unit employees, heretofore requested by theUnion, for its use in bargaining concerning and adminis-tering the collective-bargaining contracts:Allhourly-ratedemployeesofRespondentemployed at its Sycamore plant, excluding foremen,assistant foremen,guards and supervisors as definedin the Act;all hourly-rated employees of Respondent employedat its Muskegon plant,excluding watchmen,guards,employees who perform office duties, and supervi-sors as defined in the Act;all hourly-rated employees of Respondent employedat its Marion plant,excluding foremen,subforemen,supervisors,matrons, gate guards,maintenanceemployees in the Machine Shop and Power Houseemployees representedby Local135, InternationalBrotherhood of Teamsters, Chauffeurs, Warehouse-men and Helpers of America, guards and supervi-sors as defined in the Act;allhourly-ratedproductionandmaintenanceemployees of Respondent employed at its Watkins-ville plant, excluding all salaried employees, officeclerical employees, quality control inspectors, tech-nical and professional employees, guards and/orwatchmen and supervisors as defined in the Act.(b)Post at its Sycamore, Illinois; Marion, Indiana;Watkinsville, Georgia; and Muskegon, Michigan, plants,copies of the attached notice marked "Appendix." Cop-ies of said Notice, on forms provided by the RegionalDirector for Subregion 38, after being duly signed bya representative of the Respondent,shallbe postedby the Respondent immediately upon receipt thereof,and be maintained by it for 60 consecutive days there-after, in conspicuous places, including all places wherenotices to plant employees are customarily posted. Rea-sonable steps shall be taken by the Respondent to insurethat said notices are not altered, defaced, or coveredby any othermaterial.(c)Notify the Regional Director for Subregion 38,inwriting, within 10 days from the receipt of the Deci-sion,what steps the Respondent has taken to complywith the foregoing Order.IT IS FURTHERORDEREDthat the complaint be, andithereby is, dismissed insofar as it alleges violationsof the Act not herein found.APPENDIXNOTICE TO EMPLOYEESPOSTED BY ORDER OF THENATIONALLABOR RELATIONS BOARDAn Agency of the United States GovernmentWE WILL NOT refuse to bargain collectively withLocal Union Nos. 1543, 983, 1000, and 2224,Inter-nationalBrotherhoodofElectricalWorkers,AFL-CIO, as the exclusive representative of ouremployees in the respective appropriate bargainingunits described below, by failing and refusing uponrequest to furnish them with incentive wage plandata regarding unit employees,for use in bargainingconcerning and administering the collective-bargain-ing contracts.WE WILL NOT in any like or related mannerinterfere with the efforts of the Union to bargaincollectively on behalf of the employees in theappropriate units.,WE WILL furnish to Local Union Nos. 1543,983, 1000, and 2224 as exclusive bargaining repre-sentativesofallemployees in the followingappropriatecollective-bargainingunits,respec-tively, incentivewage plan data regarding unitemployees for use in bargaining concerning andadministering the collective-bargaining contracts:allhourly-rated employees of Respondentemployed at its Sycamore plant, excludingforemen,assistant foremen,guards and super-visors as defined in the Act;allhourly-rated employees of Respondentemployed at its Muskegon plant,excludingwatchmen, guards, employees who performoffice duties, and supervisors as defined inthe Act;allhourly-ratedemployees of Respondentemployed at its Marion plant, excluding fore-men, subforemen,supervisors, matrons, gate ANACONDA WIRE AND CABLE CO.guards, maintenance employees in the MachineShop and Power House employees representedby Local 135,InternationalBrotherhood ofTeamsters,Chauffeurs,Warehousemen andHelpers of America, guards and supervisorsas defined in the Act;allhourly-rated production and maintenanceemployees of Respondent employed at its Wat-kinsville plant,excluding all salaried employ-ees, office clerical employees,quality controlinspectors,technical and professional employ-ees guards and/or watchmen and supervisorsas defined in the Act.ANACONDA WIRE ANDCABLE COMPANYDatedBy(Employer)(Representative)(Title)This is an official notice and must not be defacedby anyone.This notice must remain posted for 60 consecutivedays from the date of posting and must not be altered,defaced, or covered by any other material.Any questions concerning this notice or compliancewith its provisions,may be directed to the Board'sOffice, Savings Center Tower, 10th Floor, 411 HamiltonBoulevard,Peoria,Illinois61602,Telephone309-673-9282.TRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASEROBERT COHN, Trial Examiner: Pursuant to separatecharges filed by four local unions affiliated with Interna-tionalBrotherhood of ElectricalWorkers, AFL-CIO(herein collectively called the Union), the General Coun-sel of the National LaborRelationsBoard (herein theGeneral Counsel and the Board, respectively), throughthe officer-in-charge of Subregion 38 of the Board, onMay 14, 1969,' issued four individual complaints andnotices ofhearingagainstAnaconda Wire and CableCompany (herein the Company or Respondent). On May15 the said officer-in-charge, "deeming it necessary inorder to effectuate the purposes of the Act2 and toavoid unnecessary costs or delay," issued an orderconsolidating the four cases for hearing.3 On May 29,'All dates hereinafter refer to the calendar year 1969, unless otherwisespecified'The National LaborRelationsAct, as amended (29 U S C A Sec151, et seq )3The dates of filing of the original charges are as follows Case38-CA-639 filed March 13, Case 38-CA-670 (formerly 7-CA-7300) filedApril 18, Case 38-CA-67l (formerly 10-CA-7753) filed April 18, andCase 38-CA-672 (formerly 25-CA-3386) filed April 21 The reasonfor filing these cases in the different regions of the Board, as aforesaid,was because the Respondent owns and operates various facilities inthese regions, as will be more fully discussed hereinafter As indicated,275the Respondent duly filed separate answers to the individ-ual complaints in which it generally denied the commis-sion of any unfair labor practices, and alleged certainmatter in the nature of affirmative defenses.4The principal, substantive issues raised by the plead-ings are whether the Respondent violated Section 8(a)(5)of the Act by assertedly failing and refusing to furnishto the Union certain data relating to the incentive wageplans extant at the several plants of Respondent, hereina-bove referred to, and by refusing to reduce to writingthe said incentive plans pursuant to memorandums ofagreement entered into on July 1, 1968, between theRespondent and the Union as part of a strike settlement.A hearing on these issues was held before me in Peoria,Illinois, on August 19 through 22, in which all partieswere present and represented by counsel, and wereafforded full opportunity to present evidence, examineand cross-examine witnesses, to argue orally, and there-after to submit briefs. Helpful, posthearing briefs weresubmitted by all parties, which have been duly consid-ered.Upon the entire record in the case, including myobservation of the demeanor of the witnesses, I makethe following:FINDINGS OF FACT1.JURISDICTIONRespondent is, and has been at all times material,a Delaware corporation with offices and places of busi-ness located in several States of the United States,were it is engaged in the business of manufacturingand selling electrical wire and cables. The four facilitiesof Respondent involved in the instant proceeding arelocated in Sycamore, Illinois; Marion, Indiana; Muskeg-on, Michigan; and Watkinsville, Georgia.Respondent, during the past 12 months, which periodis representative of all times material, sold and shippedfrom each of the aforementioned locations goods andmaterials valued in excess of $50,000 to points outsidethe respective States.During the same period, theRespondent purchased and caused to be transferredand delivered to the aforesaid locations, goods andmaterials valued in excess of $50,000 which were trans-ported to said facilities directly from States other thanthe State where such facility is located.Respondent is an employer engaged in commercewithin themeaningof the Act.At the hearing, Respondent moved that the Board'sjurisdiction not be asserted in these cases, leaving theresolution of the issues to the parties pursuant to thegrievance and arbitration provisions of the contractsexisting between Respondent and the local unions atthe respective plants. Counsel for the General Counselthe cases filed in regions other than Subregion 38 were subsequentlytransferred to that subregion for disposition, inasmuch as they involvedrelated issues'The Respondent, on May 29, also moved to sever the cases previouslyconsolidated, which motion was denied by a Trial Examiner by orderdated June 13 276DECISIONS OF NATIONAL LABOR RELATIONS BOARDand the Charging Parties opposed the motion on thegrounds,interaha that the issues involve statutoryinterpretations inappropriate for resolution by an arbitra-tion, and, in any event, in at least one of the contractsthe grievance procedure did not terminate in arbitrationWhatever may be the merits of having this disputeresolved by an arbitrator chosen by the parties ratherthan through intervention of a governmental agency(and this Trial Examiner believes that, in the circumstances posed by this case, there are strong reasonsin favor of such a course), I am unaware of any casewhere the Board has deferred to the parties wherethe contractual grievance procedure did not providefor final determination through arbitration 5 Since theMuskegon contract did not so provide, and counselforRespondent could not assure that the Companywould agree to arbitrate outside the contractual provi-sions '' and since there is a common issue in all thesecases, the Trial Examiner could see no justificationfor deferring some of the cases to an arbitrator andleaving one to be decided by the Board I accordinglydenied the motioniITHE I ABORORGANIZATIONS INVOLVEDLocal Union Nos 1543, 983, 2224, and 1000, andeach of them, all of whom are affiliated with the Interna-tionalBrotherhood of ElectricalWorkers, AFL-CIOare labor organizations within the meaning of the ActIiiTHE Al I EGEDUNFAIR LABORPRACTICESA BackgroundThe parties stipulated that the aforesaid local unionshave been the exclusive bargaining representatives ofthe employees at their respective plants in an appropriateunit as alleged in the complaints'for the period oftime as indicatedLocal1000-Marion,Indiana-since 1939Local 983-Muskegon,Michigan-since 1941Local 1543-Sycamore,Illinois-since 1946Local 2224-Watkinsville, Georgia-since 1958Itappears that prior to the events giving rise tothe issues in the case,theRespondent had been incontractual relationswith the aforesaid local unionsat their respective locations since approximately thetime such locals had been recognized as the exclusivebargainingrepresentativesofemployeesatsuchlocationsThe lastcontract expiring priorto July1, 1968wasas followsCfJos SchutzBreit'inj Company175 NLRB No 23Certainly theparties could possibly agree to arbitration I amnot certain that they would But certainly that could be agreed uponwhich wouldbe outside the contractual provisionsThe unitsgenerally encompass the production and maintenanceemployeesit their respectiveloc itionsAt Sycamore-November 15, 1968, at Muskegon-August 16, 1967, at Marion-March 28, 1967, atWatkinsville-May 31, 1968Following the expiration of the aforesaid collectivebargaining agreements," the parties were unable, initially,to resolve their differences, and eventually the Unionwent on strike in an effort to enforce its demandsSuch strike continued at each location until the endof June 1968, when representatives of the parties metinWashington D C , in an effort to settle the matterB The Washington MeetingsThe first meeting of the representatives occurred onFriday afternoon, June 28, 1968 Present for the Unionwas Michael Lucas, a representative of the InternationalUnion (as distinguished from one of the local unions),present for the Company were Al Leader, a vice president, and Jerry White, personnel administratorThediscussion that afternoon and later that evening wascentered primarily on procedural problems and the for-mat of the negotiations It was agreed that negotiationswould be conducted individually with each local union,but that a representative of the International wouldbe a spokesman for each of the four locations involvedaccompanied by the president of the respective localunionThere was some discussion of the economicissues and the term of the proposed contracts, butthere was no discussion of incentives or of incentiveplans It was, however, agreed that the subject of incen-tives would be discussed as a local issue 'Negotiations commenced on Saturday, June 29, inWashington about 9 or 10 a in The format of the negotia-tions was, as noted, that the Company wouldnegotiatewith each localunion,such meeting being chaired byInternationalRepresentativeLucasThe negotiationswere continuous that day, however, nothing significantrespecting the issues in this case, i e , incentives, tran-spired until approximately midnight At that time, whenit appeared that the parties were fairly close to settlementon other issues, the question was raised as to whatifanything,was going to be done about incentives iI'The contract at Sycamore was apparently opened pursuant to itsprovisionsN It should be noted at this juncture that at each location involvedmany if not most of the workers in the bargaining unit were paidpursuant to an incentive plan as distinguished from a straight hourlyrateThere is no disagreement that such incentive programs had beenin existence at each plant for some period of time prior to the strikesettlement negotiations and that each such plan at one location differedin some respects from that at the other locations The plans wereadministered solely by the Company subject only to the grievanceand arbitration provisions of the collective bargaining agreements (however at that time incentives were not encompassed under the arbitrationprovisions of the Sycamore agreement of which more anon)Itshould also be noted that during the negotiations between theparties prior to the strike settlement negotiations in Washington theunions had placed on the bargaining table various proposals lookingtoward improvements in the incentive programs at their respectiveplants or in the case of Marion sought to do away with the incentiveprogram altogetherHowever the Company had consistenly rejectedall such union proposals"'Testimony varies as to which party actually raised the issue eachparty attributing the initial statement to the otherHowever I am ANACONDA WIRE AND CABLE CO.After the company representatives had pointed out thatthey had rejected all proposals by the Union to alteror eliminate the incentive programs, Lucas replied thatmany members felt that the plans were not being adminis-tered properly and indiscriminately, and accused theCompany of changing the plans arbitrarily in someinstances It was pointed out that this kind of conductcould be easily accomplished since the plans were, forthemost part, not reduced to writing." Leader thenasked Lucas if the latter meant that the Union wanteda description of an incentive plan, to which Lucasreplied, "Well, I would expect that incentive plan tobe the normallanguagethat would appear in a contractdescribing an incentive plan . . . such as the Hastingsagreement ..or like Marion, except that the Marionone is not complete. 1112Lucas further testified that Leader stated, "You meanwe would write down the incentive plan that was ineffect prior to the strike, that this would settle thiswhole matter"" Lucas said he thought it would-thathe would have to "check with the boys" but he thoughtitwould.On Sunday, June 30 the parties resumed discussionat the headquarters of the International Union in Wash-ingtonatabout 11 a.m. There is some variance inthe testimony as to what actually transpired at thisparticular time as respects the agreement concerningthe incentive plan. Lucas testified that Leader met withhim privately (without White) to discuss the remainingissues that had not been settled the day before andthat when they reached the incentive question, Leaderinquired how important that was. Lucas responded thatitwas "an item that would have to be settled beforewe could reachagreement."Lucas explained that ifthe Company would write up the plans as they existedat each plant prior to the strike, that possibly the Unioncould accept it but that he would have to check withthe boys. Leader pointed out that if the writeups hadto be presented prior to the signing of the strike settle-ments, that such strike settlements would be delayedfor weeks in order to give the Company time to conferwith the plantengineersand have the plans reducedtowriting, and suggested to Lucas that the Companywould incorporatelanguage inthe settlement agreementsto the effect that the Company would reduce the incentiveplans to writing after the strike was over and presentthem to the Union. Lucas then conferred with his associ-ates after which he came back and told Leader thatinclined to credit the Company's witnesses on this point, i e , thatLucas raised the issue, since I am inclined to doubt that the companyrepresentativeswould inject any such element in the negotiations atthat point" At that time the only description of an incentive plan extantineither of the four locations which had been reduced to writingand incorporated in a collective-bargaining agreement, was at the Marionplant" Testimony of Lucas Hastings refers to another plant of the Compa-ny where the workers are represented by another labor organizationThe record reflects that the Company had recently consummated alabor agreement there, which agreement apparently incorporated somelanguage respecting an incentive planHowever, such language wasnot offered into evidence in this record.277he had encountered some difficultyin selling the ideato the delegates; however, Leader suggested that theCompany draft some language and present it to theunion representatives and see if they would approve.Lucas agreed with this procedure. 13Early Monday morning, Leader and White commenceddrafting the memorandums of agreement which purport-edly reflected the understandings reached in the negotia-tions. Incorporated in each such memorandum of agree-ment for the four locations (except Marion) was thefollowing language.As soon as practicable after the employees returnto work, the Company will prepare a memoranduminwhich it will reduce to writing the incentiveplan in effect at the time of the strike and willmeet with the Union Representative to discuss suchmemo and include this as an addendum to thelabor agreement.White testified that the foregoing language was notincorporated in the Marion memorandum because therehad been noagreementto provide any writing to Marion.However, when International Representatives ClarenceYoung and Michael Lucas came to the Anaconda officeslater in the morning to proofread the documents, theyobjected to the absence of such language in the Marionmemorandum. When White pointed out that there wasalready incentivelanguage inthe contract at that therewas already incentivelanguagein the contract at thatlocation, Lucas reminded him that the agreement wasthat the language would be submitted to the Union'sindustrial engineer for discussion, and that he (Lucas)was not an industrial engineer.Whereupon, after somediscussion,White had the language included in the Mar-ion memorandum (G.C. Exh.'9).The only other change in thelanguageof the memoran-dums of agreement, as respects incentives, involvesthe Sycamore plant, where, after some discussion withthe union representatives respecting arbitrability, Leaderpenned in the following sentence immediately after theabove-quoted paragraph: "Such language will includearbitration. 1114Accordingly, all memorandums of agreement for allfour plants were signed in Washington on July 1, 1968C.TheDiscussions to Implement the Memorandums ofAgreementOn July 25, 1968, Personnel Administrator White draft-ed a memorandum to the Company's then director ofindustrialengineeringwhich doubtless reflected his" The foregoing findings are based upon the testimony of Lucaswhich I credit in its essence, although this should not be construedas suggesting that I credit all the embellishments which are containedtherein In other words, I am well aware of the fact that the threeparties who testified that they were present and involved in consummatingthe strike settlement agreements were highly interested in the outcomeof the proceeding As such, I believe that all parties were prone topresent their testimony in a light most favorable to their principal'scase, and, while I believe them to be essentially honest, I do notcredit either party intotobut tend to believe that, as in many cases,the truth lies somewhere in the middle11G C Exh 3 278DECISIONSOF NATIONALLABOR RELATIONS BOARD(White's) understanding of the memorandums of agree-ment recently negotiated with the Union, as respectsincentives:As you know, in concluding contractnegotiationsfor the IBEW units at Marion, Muskegon, Syca-more, Watkinsville, the Company agreed to preparea memorandum for each location. This memoran-dum will reduce to writing the incentive plan orplans in effect at the time of the strike.There is to be nonegotiatingwith the union atany of these locations.We are merely to draftour incentive practices at the time of the strike.It is suggested that our memorandum be somewhatalong the lines of the incentive language that wehad in our last Marion IBEW contract.As soon as we have readied these memorandums,we will then sit down at each location and discussonly the contents of the memorandum with JohnZaluski, the IBEW IndustrialEngineer,from theIBEW Washington headquarters.At Sycamore only, the memorandum should alsoinclude language provided for the arbitrationability[sic]of incentives,again,along the lines of ourrecent Marion IBEW language.We should have each of the four memorandumsready for discussion by the end of September.The IBEW plans to incorporate each of the incentivememorandums into their new labor contracts.''After several telephone conversations between LucasandWhite in August looking toward commencementof discussionsto implementthe memorandums of agree-ment,White suggested that Lucas and Zalusky comet9 New York to inspect the language which the Companyhad drawn up before they went out to meet the fourlocations.Lucas had no objection to this procedure,but it apparently became a problem to arrange a timesuitable for all four participants (Lucas, Zalusky, White,and Maher, the Company's industrialengineer).Finally,itwas agreed that Maher and Zalusky would get togetherat their convenience without Lucas and White; accord-ingly, the first meeting between the two men wasarranged to be held in New York on November 22,1968.1.The NewYork meetingThe meeting between the two chief industrial engineersfor the parties in New York in November, being thefirstmeeting between the two following the signingof the memorandums of agreement, may be said tohave been one in which each man expressed essentiallyhis client's understanding of its obligations under theagreement, and what his client desired and expectedof the other party pursuant to the agreements. Thus,Zalusky testified that he "stated specifically . .theinformation we needed to administer the wage incentiveplan at the various Anaconda plants and what we expect-ed to have included in these statements, the description" Resp Exh 8of the plans." He requested that thestatementsinclude,for example, the kind of stopwatch timestudies whichwere being used, which predetermined time systemswere being utilized, the types of allowances (fatigue,unavoidable delay, personal, etc.), the percentages ofsuch allowances which were incorporated into the basicrate, and a "specific' statement as to the expectancyof the wage incentive plans at the various locations."Then, according to Zalusky's testimony, "Mr. Mahercommented that he was not going to give the uniona guaranteeminimumstatement, and I said that presentedno problem with theunion;with the exception of thevariations in the amount of expectancythe languageassociated with the Marion agreement would be satisfac-tory."Maher testified that he informed Zalusky at the outsetof the discussion that the 1964 Marion contract wouldbe the outline to be used for all of the plants andthat Zalusky responded that he did not think that "we'regoingto have any problems." He testified that Zaluskywas primarily interested in the bonus opportunity andthe allowances to which Maher responded that "theywould be along thelinesofMarion." According toMaher's testimony, the remaining discussion concernedthe general topics of the Marion outline and how theywere to be incorporated into the local plans."!2.Themeetingat SycamoreThe first meeting between the parties at either ofthe four locations, pursuant to the memorandums ofagreement, took place at Sycamore on December 18,1968. Present for the Company were Mr. Maher andMr. Oppedal (plant industrial 'engineer); for the Unionwere Mr. Zalusky, International Representative Schae-fer, and several representatives of the local union. Atthe commencement of the meeting, Maher delivereda single copy of a two-page document entitled "SycamorePlan-Incentives" to the Union, immediately followingwhich the union representatives asked for a caucusto study the document. In the meeting following thecaucus, Zalusky, who was primary spokesman for theUnion, expressed' his great disappointment to the compa-ny representative as respects the failure'of the documentto come up to the quantity and quality of informationexpected by the Union. This related primarily to thefailure of the document to reflect specific amounts orpercentages of'the bonus opportunity, the various allow-ances which were incorporated into the rate structure;and the like. Thus Zalusky went over the documentparagraph by paragraph pointing out its deficiencies,according to the viewpoint of the Union. He askedquestions of Maher to which the latter responded mostlyin general terms."",Because the "Marion plan" was repeatedly referred to throughoutthe testimony as being a standard or guide by which other incentivesplans were measured, I have caused it to be attached as "AppendixA" to this Decision" For example, Zalusky asked "exactly how much bonus opportunitythey were building into the machine controlled elementsMr Mahersaid it would vary between the machines[Zalusky] then asked ANACONDAWIRE AND CABLE CO.Maher's version of the meeting is not substantiallyat variance with that of Zalusky He stated that Zaluskyasked extensive questions concerning the meaning ofcertain statements in the document particularly withrespect to the lack of definite numbers or percentagesof bonus, allowances, etc. Maher stated the range ofallowances such as: "bonus opportunity-you couldfigure it as 15 to 30 percent, Fatigue allowances wouldgo up to, I guess, 30 percent. Personal time is around5 percent." Maher stated that the specific figures werenot included in the document because they weren'tincluded in the Marion plan except for the bonus opportu-nity which was a negotiated number.Zalusky testified that the meeting was closed by histelling Maher that the document submitted by the Compa-ny was wholly unsatisfactory and constituted a violationof the agreement between the parties. However, a tenta-tivedate to meet in Marion, Indiana, was arrangedprior to the breaking off of the meeting."The parties met again at Marion on January 10 andthe same format was pursued. That is to say, Maherpresented Zalusky with a three-page document entitled"General Outline For the Administration Procedure,OfThe Bonus Payment Plan" (G.C. Exh. 20), followingwhich the union representatives caucused for the purposeof studying the document. It appeared that the planwas substantially similar to that which existed underthe prior agreement between the parties at Marion,with a few changes." Again, as at Sycamore, Zaluskywent through the document pointing out items whichhe considered deficient and inadequate. -For example,under the first section entitled "Production Standardsand Earnings Opportunity" there is a sentence whichreads:"Where machine limitations exist, the bonusopportunity will not be as great as where such limitationsdo not exist." Zalusky inquired how much less bonusopportunity would it be if these limitations existed andhow much bonus opportunity was built into the machinecontrolled portions of the operation. In both cases,Maher explained that it would vary with the type ofoperations.Zalusky requested that specific rules beincluded as to how these machine limitations wouldvary with regard to bonus opportunity.Zalusky further requested that specific statements bemade with respect to establishing timestudies-whetherthey be continuous or snapback-as well as specificstatements for the various allowances (personal, time,fatigue, delay, and machine interferences). Maher repliedthat he would take this under consideration and thattheUnion could expect to hear from him within 2just exactly how much do they vary, and he again said they wouldvary with the operation "'"With respect to one aspect of the plan submitted at the.Sycamoremeeting, it seems significantto the Trial Examiner that, accordingto Zalusky's testimony, he made thestatementthat "this whole paragraphisworse than anything we had at Marion "'"Zalusky testified that the changes were represented "mostly bythe red marks" on the document279weeks. On January 27, Maher dispatched a memorandumtoZalusky incorporating some changes made in theMarion memorandum with two additional headings.214.The Watkinsvillemeeting'The parties met again in Watkinsville, Georgia, onFebruary 5, where the same format was repeated. Mahersubmitted a two-page document entitled "Methods ForEstablishing Labor Standards" (G.C. Exh. 22), followingwhich the Union representatives caucused for the pur-pose of studying the same. According to Zalusky's testi-mony, he explained to Maher that the information sub-mitted was nothing more than essentially the same thingwhich had been submitted in Sycamore and was deficientin the same respects. Maher more or less concededthat, as was the case previously, the percentages forearnings opportunity and allowances were not listedin the document (which were Zalusky's criticisms) butthat the Company answered the Union to the extentof telling them what such allowances were.215.Themeeting at MuskegonThe parties met again on March 4 at Muskegon,Michigan, where, again, the same format was utilized.Maher handed Zalusky a one-page document entitled"Muskegon PlantMethods For Establishing LaborStandards" (G.C. Exh. 23) after which the Union cau-cused. Zalusky then proceeded to ask the same typeof questions that he had asked of Maher in the previousmeetings, that is with respect to the method of timestud-ies, the amounts of allowances, etc. Zalusky concededthatMaher gave him certain specifics such as "thefatigue allowances . . . range from 2 percent to 30`percent." However, Maher refused to put the "spec-ifics" into the written plan because they were not intheMarion outline which he was using as a guide andwhich was consistent with the instructions which hehad.2221G C Exh 21 The matter added consisted of three sentences,as followsStop Watch TechniquesStandards may be arrived at by using continuous watch readings,snap back watch readings or standard dataThe particular technique employed is dependent upon the typeof operationAllowancesWhere applicable standardtimes includeallowances for personal,fatigue, unavoidable delay and interferenceThis presumably means, as was submitted at Sycamore, the percent-age rangeof such allowances and bonus opportunity22Maher also testifiedthatif,for example,a fatiguefactorwereplaced in the written document, a rather complicatedexplanation andqualification would have to accompanyitas to when andunder whatcircumstances it would be applied,and that this is, in essence, a"judgmentfactor of the industrialengineer" However, Maher concededthat therewas "nothing really wrong with puttingit [a figure representingan allowance percentage] in I have seen contracts with them in, Ihave seen a lot of them without them in " 280DECISIONSOF NATIONALLABOR RELATIONS BOARD6.Events following themeetingsOn February 5, Union Representative Lucas dis-patched a letter to Personnel Administrator White charg-ing that the Company had failed to live up to theagreement respecting incentives reached on July 1, 1968,with regard to the Sycamore- location. Lucas pointedout particularly that the documents submitted, by theCompany at Sycamore did not contain "any statementof 'earnings opportunity' expressed as a percentage ofthe hourly wage rate." Lucas charged that there wasno question but that during the period prior to thestrike the earnings opportunity under the incentive planin' effect at that time was standardized in a narrowpercentage range, as reflected by incentive earnings dur-ing that period. He requested immediate informationso that further discussion meetings could be scheduled.On February 28, White responded to the letter statingthat, in' his opinion, the Company had satisfied its obliga-tion in that "the Company did reduce to writing theincentive plan in effect at the time of the strike anddidmeet with the appropriate Union Representativeto discuss the written memorandum."On April 25, Lucas responded to White by lettercharging that the Company had not lived up to itsobligations under the July 1, 1968, agreements at anyof the plants since the type of 'information providedby the Company did not represent "a complete andmeaningful incentive plan." Lucas charged that the Com-pany had failed to furnish some of the specifics whichhad been requested by the union representatives; suchlasallowances for personal time, fatigue, and delays,specific incentive expectancies, the method by whichthe Company handles'rejects or poor work, etc. Lucasclaimed that the "brief statements submitted for eachlocation do not contain the specific details which wouldnecessarily comprise the actual incentive plan existingat each plant. "23On May 21,, White responded to Lucas' April 25letter,noting that such letter was 'written on behalfof a "Joint Anaconda Wire & Cable Negotiating Commit-tee."White asserted that since such a committee isnot a bargaining agent with whom the Company wasobligated to deal, "the Company disbelieves that ithas any obligation to answer your letter of April 25,1969, or any other letter written on behalf of the `JointAnaconda Wire & Cable Negotiating Committee."'On May 26, Lucas,respondingtoWhite'sMay 21letter,indicated that he(Lucas)spokeon behalf ofthe four localunions, andthatWhitewas well awareof that factjust asLucas was awareof on whosebehalfWhitespoke.This wasthe last communicationexchangedbetween theparties.2'Lucas signedthat letter, as he had theprevious one datedFebruary5, as "Chairman, Joint Anaconda Wire & Cable Negotiating Committee "Analysis and Concluding FindingsIn their brief, counsel for the General Counsel posedthe following as issues to be resolved in this consolidatedproceeding:A.Whether Respondent had a'statutory obligationto incorporate the incentive plans in the writtencontracts.B.Whether Respondent has refused to incorporatethe incentive plans in the contracts.C.Whether the Unions requested that Respondentfurnish the incentive information.D.Whether Respondent refused to furnish therequested incentive information.E.Whether the Trial Examiner should defer toarbitration .14As respects the first two issues posed by counsel,itwould seem elementary that incentives, being a formof wage payment, are necessarily mandatory subjectsfor bargaining" and I do not understand that counselfor the General Counsel claim that the Respondent hasrefused to negotiate concerning such items nor generallyto refuse to incorporate incentive'plans into their writtencontracts. Indeed, they had done 'so at the Marionlocation, and by the memorandums of agreement execut-ed' July 1, 1968, have clearly agreed to "include this[the incentive plan] as an addendum to the labor agree-ment."IAs respects the third issue posed by counsel, therecan be no question that the Union requested thatRespondent furnish incentive' information. Thus it isundisputed that, prior to the strike settlement negotia-tions in Washington at the end of June 1968, the unionshad placed on the bargaining table proposals for improve-ment in the incentive plans extant at the respectiveplants, and the Respondent had uniformly and consistent-ly rejected such proposals. However, as part of thestrike settlement, and since the union negotiators "hadto have something on incentives" in order to placatesome of 'the complaints of the Union's membership,the parties agreed to put in writing the incentive planswhich existed at the plants prior to the strike. According-ly, the following language (which bears repeating) wasdrafted by the Company, agreed to b'y the Union, andincorporated in the memorandums of agreement:As soon as practicable after the employees returnto work, the Company will prepare a memoranduminwhich it will reduce to writing the incentiveplan in effect at the time of the strike and willmeet with the Union Representative to discuss suchmemo include this as an addendum to the laboragreement.21,By entering into the foregoing paragraph, which result-ed through collective bargaining, the parties agreed tothe kind of incentive wage information to be furnished24The Trial Examiner resolved this issue in the negative, ante2iSeeWhitenMachineWorks,108NLRB 1537, affdper curiam217 F 2d 593 (C A 4)4"As previously noted, the following was added at Sycamore "Suchlanguage will include arbitration " ANACONDAWIREAND CABLE CO. ItheUnion and have, by their contract, regulated thekind of data to be made available to the Union.21 Itbecomes critical then to determine what the partiesmeant by the language to which they agreed In thisconnection, I find, contrary to the contentions of theRespondent in its brief, that the language of the aforesaidparagraph is not so clear and unambiguous that weneed not look beyond the "plain meaning" of the wordsthemselves in order to determine the intentions of theparties. Thus, for example, it is apparent from a cursoryreading of the record herein that what constitutes an"incentive plan" means different things to experts inindustrial engineering, not to mention the laymen inlabor-management relationswho 'are called upon toadminister such plans. Accordingly, I have consideredall of the evidence in the record as a whole in reachinga determination as to the intent of the parties in enteringinto the aforesaid agreement. Having so considered suchevidence, I have reached the conclusion, and thereforefind, that the General Counsel has failed to sustainhis burden of proving that the Respondent, by enteringinto such agreement,' obligated itself to supply to theUnion specific figures or percentages relating to suchmatters as bonus opportunities, various types of allow-ances, and the like, and therefore Respondent did notviolate its obligations under Section 8(a)(5) by its refusalto so supply such specific data. My reasons for reachingthis conclusion are as follows:1.The posture of negotiationsIt is to be recalledthat prior to the Washington negotiations in which thesememorandums of agreement were executed, the partieshad been in negotiations looking toward the executionof new contracts for, in several instances, many months.At those negotiations the unions had, in most instances,set forth as part of their demands comprehensive propos-als for improvements in the incentive plans which werein existence at their, respective plants. (See, e,.g , -Resp.Exhs. 2 and 5.) These proposals, which included,interalia, definite standards relating to timestudy proceduresand percentages of allowances, had been rejected bythe Company both before and during the Washingtonmeeting. It was at this juncture during the Washington,meetings,when apparent agreement had been arrivedat between the parties relating to economic issues andcontract term, that Union Representative Lucas raisedthe issue that something had to be done about incentives.Lucas indicated to the company representatives that,aside from the unions' dissatisfaction with some ofthe substantive elements of the incentive plans, themembership was dissatisfied because the plans werenot "written out, and because our people didn't feellike they were being administered properly, and ourpeople felt the company would change those plans arbi-trarily, or could, and what we wanted was the incentiveplan reduced to writing and included as part of theagreement." After some discussion relating to the formatof the writing and the time and circumstances underR7SeeAnaconda American Brass Cotnpans,148NLRB 474, 479,AicoManufacturing Corporation (LscotningDnriston), III NLRB 729Under these circumstances. I find the General Counsel's "waiver''theory inapplicable281which it was to be produced (discussed more fullyinfra),the agreement was reached.This dropping or abandonment of their previous pro-posals by the Union in consideration for a mere "memo-randum [containing] the incentive plan in effect at thetime of the 'strike ' ." clearly is quite significant inreaching a determination as to whether the agreementcontemplated the inclusion of specifics which had beenpreviously requested by the Union and then abandoned.2.The parties who made the ,agreement '-"In determin-ing the true meaning of the language of the agreementitis,of course, particularly important to assess thequalifications, experience, and background of the personsmaking it. In this case, it is undisputed that all personsinvolved were not industrial engineers; rather, they wereessentially administrators in labor-management relation's.Thus in exploring what Lucas meant when he suggestedawriting that could be incorporated as a part of thelabor contract, Leader said (according to Lucas' testimo-ny),"What do you mean when you say you wantthe description of an incentive plan"" to which Lucas'responded, "Well, I would expect that,incentive planto be the normal language that would appear in a contractdescribing an incentive planSuch as the Hastingsagreement . . . or like Marion, except that the Marionone is not completeItwas thus Lucas himself who first planted the ideaof what was contemplated to be incorporated in thecontract respecting an incentive plan, i.e., a descriptionof a plan such as the one at Marion. This is naturalin the circumstances since, as the evidence shows, thecontract at the Marion mill was the only one of thefour whichlincluded a description of.an incentive plan.Thus I am convinced, contrary to the contentions oftheGeneral Counsel and the Charging Parties at thehearing and in their, briefs,, that the parties contemplatedthe use of the Marion description as a basis for thewriting requested by the Union, the evidence showingthat such was first originated by the union representativeand, indeed, was referred to from time to time thereafterby representatives of both parties in their subsequentdiscussions. Thus it is readily apparent from the testimo-ny of White and Maher, including White's memo ofJuly 25 to the director of the Company's industrialengineering department, that the company representa-tives interpreted the writing to be patterned after. theMarion language. Moreover, Zalusky himself indicatedat the November 1968 melting with Maher that useof the Marion agreement, as a guide was satisfactoryin most respects,29,f2N I am aware in the discussion of this point that the General Counseland Charging Parties contend that the agreement was entered intoby Lucas and Leader alone, on the other hand, the Respondent claimsthatWhite was present with Leader at the time of agreement I, donot deem it necessary to resolve this particular controversy in reachinga conclusion on the ultimate issue2HZulusky's testimony is as followsThen Mr Maher commented that he was not going to givethe union a guarantee minimum statement, and I said that presentedno problems with the union, with the exception of the variationsin the amount, of expectancy the language associated with theMarion agreement would be satisfactory, 282DECISIONSOF NATIONALLABOR RELATIONS BOARDAt the Sycamore meeting in December 1968, Zaluskycomplained that one paragraph presented by Maher relat-ing to the Sycamore plant was "worst than anythingwe had at Marion "In short, I find that although there was no specificlanguage in the quoted paragraph agreeing to the useof the language in the Marion contract as a guide,such was the contemplation of the parties.3113.Voluminous nature of incentive data:The recordherein reflects the pervasive and complicated natureof the data relating to the incentive systems extantat the respective plants (See e.g., Resp. Exhs. I and4.) This data, consisting of written explanations, charts,mathematical calculations, etc., would literally fill vol-umes of books if compiled for all of the machinesat the plants of Respondent under consideration hereEven if such information could be appropriately con-densed, it would obviously fill too many pages to beattached as "an addendum to the labor agreement "Under these circumstances I find tl}at it was clearlynotwithin the contemplation of the parties that theCompany would supply such specifics in that particularform and manner.4.Respondent had previously supplied incentive data:Aside from the fact, as found above, that the partiesdid not by their agreement contemplate the furnishingof specific information but rather a description of theplan existing at the respective plants along the lineof the description contained in the Marion agreement,there is credible record evidence that the Respondenthad supplied a wide range of such information in thepast (as hereinabove noted, see Resp. Exhs I and4).Thus there is uncontradicted evidence that at eachwork station in the plants the Respondent posts "ratesheets" which contain extensive incentive data whichpurportedly explains to the operator how his incentiveearnings are calculated. Moreover, the method of calcu-lating the operator's rate is gone over with him bysupervisory personnel and/or the plant's industrial engi-neer.A union representative may be present at suchexplanation, and the written data is available to theUnion upon request. Thus it appears that much ofthe information requested by the Union has either alreadybeen supplied to it, or is available upon request, 'albeitperhaps in different form. Furthermore, as hereinabovefound, Maher supplied the answers to many of Zalusky'srequests for specific information orally at the severalmeetings between them at the various plant locations.Under these circumstances I cannot agree that Respond-ent's refusal to incorporate the "specifics" requestedby the Union into the memorandums can be fairly regard-"'This conclusion is buttressed by the conduct of White who, upondrafting the language for the memorandums of agreement, omittedthe quoted paragraph from the Marion memorandum because he thoughtthere would be no need for same in view of the fact that the existingMarion language contained a description of the incentive plan It wasonly after the union representatives insisted that the agreement contem-plated a discussion with the union engineer that the paragraph wasincluded in the Marion memorandum as in the other threeed as indicating a lack of good-faith bargaining on theRespondent's part, as is required by the Act.31In their brief,counsel for the General Counsel relyheavily upon the Board'sdecision inHenry I. Siegel,Co., 147NLRB 594, in support of their argument.However,that case is clearly distinguishable upon itsfacts since it was there found that the Company hadmade an oral agreement to include a 12'h percent incen-tive factor in the contract,and the violation was predicat-ed upon the refusal to put such agreement into writingThere can certainly be no quarrel with the general propo-sition that a Respondent is obligated under Section 8(a)(5) to put into writing an oral agreement made in negotia-tions with a union.However, the question here is whatthe agreement consisted of, and I have previously foundthat it did not contemplate the supplying of the specificinformation which the Union now requestsBut counsel for the General Counsel apparently donot rely solely upon the "breach of oral agreement"theory expressed inSiegel.Indeed, later in their brief,they adopt the seemingly inconsistent theory that "thegravamen of the principle[sic] violation alleged hereinis not that Respondent breached its agreement,incorpo-rated in the memoranda of agreement,to reduce theincentive plans to writing and add them to the contracts.Rather, the gravamen of the violation is that Respondentrefused to incorporate in the contracts the incentiveplans agreed upon during bargainingThe memoran-dum agreements are mere recitations of Respondent'sstatutory obligation which had'already arisen as a resultof the parties' oral agreement that the incentive planswould remain in effect."32 In other words,as I under-stand the position of the General Counsel,itisthatthe statutory obligation to furnish information is some-what broader than that described in the memorandumsof agreement and the Union's right should not be-as phrased by the General Counsel-"jeopardized byhaving joined in a written agreement which recites theirstatutory rights." However,Ihave heretofore rejectedthis theory based upon Board law which I considerto be more consonant with the policies of the Act.That is, the Act encourages parties to engage in collectivebargaining looking toward the resolution of their differ-ences and incorporating their agreements in a writtendocumentThis they have done in this case by theexecution of the memorandums of agreement which'consume, in my view, any statutory obligation.Neverthe-less, this brings us finally to a consideration of thequestion of whether, by submitting the various docu-ments(G.CExhs.19, 21, 22, and 23)the Respondentfulfilled its obligation under the memorandums of agree-ment.The memorandums of agreement,in my view, requiretheRespondent to do essentially two things: (1) toreduce to writing(along the lines of Marion)a descriptionof the incentive plan in effect at each of the respective" SeeN LR B v Tex-Tan,Inc , 318 F2d 472, 476-478 (C A 5,1963), denying enforcement of 134 NLRB 253,WestinghouseElectricCorporation.129 NLRB 85012G C br , p 34-35 ANACONDAWIRE ANDCABLE CO.283plants; and (2) to thereafter meet with the union repre-sentative to discuss such writing.33 Itisundisputed thatthe company representatives thereafter did prepare mem-orandums which purported to reflect a description ofthe incentive plan in effect at the time of the strikeat the respective plants, and that they did meet withthe Union's industrialengineerto discuss such memoran-dums. However, the General Counsel and the ChargingParties argue that the documents, while containing lan-guage relevant to an incentive system, do not constitutea description of an "incentive plan." In support ofsuch contention, the Charging Parties called an expertwitness to testify at some length respecting the incom-pleteness and inadequacies of the documents submittedby Respondent. Of such documents the witness consid-ered that the Marion memorandum represented,in gener-al, a "rather complete description of the wage incentivesystem " The other writings were considerably less ade-quate in the opinion of this witness, using the standardof what he considered a good description of an incentiveplan, to wit- "The plan should be understandable tothe operator to the degree that he can calculate hisearnings "Although the expert witness found the documentssubmitted by the Company to be generally incompleteand inadequate as compared with his standard of whathe considered to be a satisfactory plan. he did nottestify that such documents did not constitute a descrip-tion of an incentive plan. He simply testified as tohis evaluation of the documents without knowledge asto other information which the Company had madeavailable to the Union and the operators respectingthe workings of the plan. The memorandums of agree-ment did not obligate the Company to submit to theUnion an ideal incentive plan or, indeed, even onewhich would be fully satisfactory to an outsider suchas the Charging Parties' expert witness. The sense ofthe agreements as written was to produce a writingdescriptive of an incentive plan and thereafter to discussitwith the union representative for the purpose ofexplaining and filling, in any missing data. This wasdone, and there is certainly nothing in the languageof the agreements themselves, or substantial evidencedehorsthe agreements, upon which a reasonable infer-ence may be drawn that the parties contemplated thatthe descriptions would be subject to theapprovalofthe Union's representative.While a comparison of the other documents submittedby the Company respecting the plans at the other plants,indicate that they could have been made somewhatmore descriptive-"alongthe lines of Marion"-it isto be recalled that there is uncontradicted testimonyin the record to the effect that the plans in each plantdiffered. Accordingly, it ispossible, as Respondent con-tends, that some of the provisions set forth in theMarion plan were not applicable at the other plants,'"Although there was a considerable lapse of time after the employeesreturned to work before the Company prepared the memorandum,Ido not understand the General Counsel to contend that such delaywas caused by the Company so as to raise an inference of bad faithor that the technology did not relluire as elaboratea presentation.In sum, I cannot conclude, based on the evidencein the record considered as a whole (and particularlyin view of the lack of evidence indicative of Respondent'sbad faith, or conduct seeking to dissipate or underminethe Union), that the Respondent's actions in preparingthe write-ups of the incentive plans and thereafter dis-cussing such write-ups with the Union, constituted sucha variance with its agreement as to compel a findingof lack of good-faith bargaining in violation of Section8(a)(5) of the Act.34Upon the basis of the foregoing findings of fact,and upon the entire record in the case, I make thefollowing:CONCLUSIONS OF LAW1.The Respondent,Anaconda Wire and Cable Com-pany, is an employer engaged in commerce within themeaning ofthe Act.2.Local Union Nos.1543, 1000, 2224,and 983, Inter-national Brotherhood of Electrical Workers,AFL-CIO,are labor organizations within the meaningof the Act.3.Eachof the aforesaid local unions is, and hasbeen at all times material,the exclusive bargaining repre-sentative in an appropriate unit, described in the com-plaints herein,at the following plants of the Respondent,respectively:Sycamore,Illinois;Marion,Indiana,Wat-kinsville, Georgia; and Muskegon,Michigan,' 4.TheRespondent has not committed any unfairlabor practices alleged in the complaints herein.RECOMMENDED ORDERUpon the basis of the foregoing findings of fact andconclusions of law and the entire record in the case,itisordered that the complaints in this consolidatedmatter be and they are hereby dismissed in their entirety94Counsel for the General Counsel argue that whatever may havebeen the contemplation of the written agreement of July I, Zalusky,by his requests for information in the severalmeetingsbeginning Novem-ber 1968 with Maher, made independent requests for information whichwas never supplied by the Company I have found that the evidenceshowed that some such information was in fact thereafter suppliedHowever, in the context of the situation, I do not believe that aviolation can be predicated upon a refusal to supply information tothose requests in any event That is to say, the meetings were heldpursuant to an agreement reached in collective bargaining, and werenotmeetings to negotiatean agreementAny refusal by Maher tosupply any specific information was in accordance with the Respondent'sinterpretation of the agreement, which I have found to be a reasonableoneAico Manufacturing Corporation (LsconungDniston) I I I NLRB729,732-733APPENDIX AGENERAL OUTLINE FOR THE ADMINISTRATIONPROCEDURE OF THE BONUS PAYMENT PLANA. Production Standards and Earnings Opportunity.The Company will as soon as practicable alter dateof agreement develop production standards, utilizing 284DECISIONSOF NOTIONALLABOR REL4TIONS BOARDstop-watch time stddy techniques and procedures andwillestablish a program of payment of bonus wagesbased on such standards. The standards will be sodesigned that they can be 'met without difficulty bythe application of average skill and effort to the job.The standards will be so established that the averageexperienced'and qualified operator working under usualstandard working conditions at incentive pace with goodskilland effort can earn 6% above the base rate Dueto the individual characteristics of jobs and the differencein skill and effort of the individual worker there canbe no guarantee of the amount of bonus earned Wheremachine limitations exist, the bonus opportunity willnot be as great as where such limitations do not existItisunderstood that the average qualified operatorwill not earn bonus payment unless production exceedsbase production. Where standards are exceeded, bonuseswill be paid on a one-for-one basis; that is, one percentincrease in pay for each one percent increase in produc-tion. In cases where it is impractical to use a one-for-onebasis, a different basis giving the same result will beused.The Company will continue to make changesin rates, speed and labor assignments in accordancewith the provisions of the labor agreement currentlyin effect, whether such change affects a bonus paymentor non-bonus payment operation.B. Individual and Group StandardsEmployees willbe placed on individual bonus payment basis insofaras possible. Employees working on a common productionwill be combined into natural groups for bonus payment.Determination of the size of each group and the particularbonus payment opportunity for the average qualifiedworkman as established for the job or production groupinvolved, is the responsibility of management. Employ-ees combined in a group for bonus payment purposeswill earn the same percentage of bonus over their individ-ual base rates for a given period of time Productionwill be measured against the total number of man hoursin the group for calculation of performance and bonusC.Daily Guarantee of BaseRatesWhere productioncan be measured for an 8-hour shift, the hourly baserateof the job will be guaranteed for each 8-hourshift; and bonus earned in one day will not be usedto make up failure to achieve standard on another day.Allbonus payments shall be computed on the basisof the base hourly rate as listed in Schedules A andB as of 9/8/63. Qualified operators will receive thehourly rate of the job classification to which they areassigned as a guaranteed rate for all hours workedon that job. When unmeasured work scheduled by theCompany is performed in the classification, the operatorwill receive the hourly rate of the job classificationplus the adder shown in Schedule A. When unmeasuredwork not scheduled by the Company is performed inthe classification, or when delays beyond the controlof the employee are encountered, the operator will re-ceive the hourly rate of the job classificationD.Treatment of Delays.Bonus payments will be pro-tected to the extent that when unmeasured work isperformed or when delays beyond the control of theemployee are encountered, the rate for the job classifica-tionwillbe paid for such time in accordance withC above, provided the employee notifies his supervisorof such delayWhen production is resumed, the bonus-earning opportunity will be restored.E.Application of Standards.The standard for a par-ticular operation or revision will be installed for a 35working day_ test application, during which time no griev-ance may be filed. At the,end of the test period, eitherthe Company or the Union during the thirty calendardays succeeding the test period, may ask for reconsidera-tion of the plan as to that particular job standard orbonus payment rate applicable thereto. The grievanceprocedure will be used for handling such questions,and the grievance machinery would be available to eitherparty.Notwithstanding the provisions of the last sent-ence of Step 5 in Article XII of the Labor Agreement,in event agreement is not reached through steps 1-4grievance procedure, such a dispute may then bearbitrated under the terms of Article XII of the laboragreement between parties dated 3/29/64. It is mutuallyagreed that the scope of the arbitrator shall be limitedto the question of whether or not the standard taskfor bonus payment jobs has been set by time studyin such a manner as to permit an average experiencedoperator working under usual standard working condi-tions at incentive pace with good skill and effort toearn 6% above the base rate An arbitrator's award,or a grievance settlement, on such question in whichthe standard has been found to be erroneous throughthe fault of the Company may be made retroactiveto the date of the installation of such standard Thebonus payment plan, or any matters in dispute relatingthereto, except as to the question of inequity in earnings,shallnot be the subject of arbitration. The Companywill not challenge a rate solely because of the earningsof the operator on a particular operation.F.Administration of the System.The Company willreview standards periodically; standards will be revisedwhen changes in methods, processes, tools, materials,crews or production conditions occur Only those ele-ments affected by the change will be revised and onlyto the extent of such change. Copies of Standards willbe available at the respective work centers. Bonus pay-ment formulas will be as simple as the basic conceptandactualoperatingconditionswillpermit.TheCompany agrees to familiarize the employees who aretowork under a particular bonus payment standardwith the Company's method of computing bonus pay-mentsThe Company agrees to instruct an employeewho has been selected by the Union and who is accepta-ble to the Company in time study techniques and thebonus payment plan. Such employee will function ac-cording to the following procedure in cases where, afterthe 35 working day test period, there is a substantialquestion as to whether or not the standard task forthe bonus payment job has been set by time studyin such a manner as to permit an average experiencedoperator working under usual standard working condi-tions at incentive pace with good skill and effort toearn 6% above the base rate:The employee working under a standard shall pre- ANACONDAWIREAND CABLE CO285sent his question to the department foreman, whomay consult with the Plant Industrial engineerIf the question is not resolved, the trained employeemay consult with the Plant Industrial Engineer,who shall make available for such employee's re-view, the time study sheet or sheets and otherdata pertinent to the standard in dispute If thetrained employee and the Plant Industrial Engineercannot resolve the question,itmay be referredto the grievance procedure The trained employeeshall report his findings to the department stewardThe trained employee may be called in for consultation in Steps 3 and 4 of such procedure Suchemployee shall have the right to make a time studyin conjunction with the Industrial Engineering Department on the job involved in the question afterStep 2 of the grievance procedure The applicableovertime rates as contained in Article III of theLabor Agreement shall be paid on all bonus paymentearnings